                            Case
   Sentencing adjourned to 1/6/21     7:19-cr-00375-CS
                                  at 2:30                Document 319 Filed 10/05/20 Page 1 of 2
   pm.




10/5/20


             Email: sfeldman@mmlawus.com                                                  1185 Avenue of the Americas
             Direct: 212.880.3988                                                                             Floor 21
             Facsimile: 212.880.3998                                                             New York, NY 10036



                                                                      October 5, 2020


             Via ECF

             Honorable Cathy Seibel
             The Hon. Charles L. Brieant Jr.
             Federal Building and United States Courthouse
             300 Quarropas Street
             White Plains, New York 10601-4150

                              Re: United States v. Cliphas Belfon, 19 Cr. 375 (CS)

             Dear Judge Seibel:

                    We are counsel for defendant Cliphas Belfon in the above referenced matter. We write to
             request an approximately two-month adjournment of Mr. Belfon’s sentencing, which is currently
             scheduled for October 27, 2020. The Government has no objection to this request.

                     As the Court is aware, Mr. Belfon resides in Florida. According to the New York State
             Coronavirus website,1 Florida is currently listed as one of the restricted travel states. If he travels
             to New York, this will require Mr. Belfon to quarantine for 14 days upon his arrival. Because he
             is out of work and otherwise lacks financial resources, Mr. Belfon lacks the funds to pay for a
             hotel room and food to permit him to quarantine in New York for two weeks. In addition, we
             believe it would not benefit Mr. Belfon for his sentencing hearing to take place remotely by
             video.

                    Accordingly, we request an approximately two-month adjournment of Mr. Belfon’s
             sentencing until in or about early January 2021. This is our second request for an adjournment of




             1
              https://coronavirus.health.ny.gov/covid-19-travel-
             advisory#:~:text=If%20you%20have%20traveled%20from,for%20requiring%20such%20quarantine. (last visited
             10/5/20).



                          New York        ♦                Virginia         ♦            Washington, D.C.
         Case 7:19-cr-00375-CS Document 319 Filed 10/05/20 Page 2 of 2

Hon. Cathy Seibel
October 5, 2020
Page 2 of 2


the sentencing date. I communicated with AUSA Emily Deininger regarding this request, and
she informs me that the Government has no objection to our request.

                                              Respectfully submitted,

                                              s/ Steven D. Feldman

                                              Steven D. Feldman


cc: All Counsel (via ECF)
